Case 2:20-cv-18140-JMV-JBC Document 96 Filed 03/01/21 Page 1 of 4 PageID: 1349




                                      UNITED STATES OF AMERICA

                               FEDERAL TRADE COMMISSION
                                        WASHINGTON, D.C. 20580




February 26, 2021
The Honorable John Michael Vazquez
United States District Judge
District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

Re:    Federal Trade Commission v. Hackensack Meridian Health, Inc. and Englewood
Healthcare Foundation, No. 2:20-cv-18140
Dear Judge Vazquez:
       During a status conference on January 4, 2021, in the above-captioned proceeding, Your
Honor asked the parties to provide an update on the progress of discovery taken in this action
approximately two weeks prior to the March 12, 2021 fact discovery deadline. The FTC
provides its update to the Court below.
        We note at the outset that during a meet-and-confer with Defendants on February 25,
2021, both sides agreed to submit this update as a joint letter and agreed to exchange each side’s
update at 2:00 pm Eastern. The FTC provided its update to Defendants at 1:58 pm Eastern. As
of 4:30 pm Eastern, Defendants had not provided its update to the FTC. As a result, the FTC
sends this letter on its own outlining its update.
         We are available at the Court’s convenience if the Court wishes to discuss any of the
below.
FTC’s Discovery Update

        The FTC has served written discovery on 36 entities and deposition subpoenas on 35
entities or individuals from those entities.

         Of the written discovery:

                •   The FTC has served document subpoenas on 34 third parties.

                        o Of these document subpoenas:



                                                  1
Case 2:20-cv-18140-JMV-JBC Document 96 Filed 03/01/21 Page 2 of 4 PageID: 1350




                                  29 were served by the FTC after Defendants served a document
                                   subpoena on that third party.

                                  5 were served by the FTC prior to any document subpoena
                                   served on that third party by Defendants.

                •   The FTC also served written discovery on both Defendant entities, including
                    document requests, interrogatories, and requests for admission.

       Of the 35 deposition subpoenas:

                •   The FTC has served third-party deposition subpoenas on 24 third parties.

                       o Of these third-party deposition subpoenas:

                                  19 were served by the FTC after Defendants served a
                                   deposition subpoena on that third party.

                                  5 were served by the FTC prior to any deposition subpoena
                                   served on that third party by Defendants.

                •   The FTC also served deposition subpoenas on 11 of Defendants’ executives
                    and on both Defendant corporate entities.

        As of the date of this letter, most entities have either produced documents or indicated
they will produce documents very shortly, and the FTC expects all but the following depositions
will occur prior to the March 12 close of fact discovery:
            •   Two depositions of Defendants’ executives
                   Anthony Orlando – SVP, Finance and CFO, Englewood
                   James Blazar – Chief Strategy Officer, HMH
            •

            •   A corporate representative from
       These four deponents appear on Defendants’ preliminary fact witness list.
        The Court asked for identification of any issues with third parties at this time. At this
time, the only third party with which the FTC has an issue to raise is
                      . Discovery from           is important because             appears on
Defendants’ preliminary fact witness list.
      On January 25, 2021, the FTC served a document subpoena on            and a deposition
subpoena on         . The FTC’s document subpoena included 17 enumerated requests for
documents. On February 8, 2021,         served responses and objections to the FTC’s
document subpoena and committed to produce responsive documents to 2 requests, asked the


                                                  2
Case 2:20-cv-18140-JMV-JBC Document 96 Filed 03/01/21 Page 3 of 4 PageID: 1351
Case 2:20-cv-18140-JMV-JBC Document 96 Filed 03/01/21 Page 4 of 4 PageID: 1352




                                          Respectfully Submitted,

                                          s/Jonathan Lasken

                                          Jonathan Lasken
                                          Emily Bowne
                                          Lindsey Bohl
                                          Elizabeth Arens
                                          Nathan Brenner
                                          Christopher Caputo
                                          Samantha Gordon
                                          Nandu Machiraju
                                          Christopher Megaw
                                          Susan Musser
                                          Harris Rothman
                                          Anthony Saunders
                                          Cathleen Williams

                                          FEDERAL TRADE COMMISSION
                                          Bureau of Competition
                                          600 Pennsylvania Avenue, NW
                                          Washington, D.C. 20580
                                          (202) 326-3296
                                          jlasken@ftc.gov

                                          Counsel for Plaintiff Federal Trade
                                          Commission


cc:   All counsel of record




                                      4
